DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               FIONA LENNON and BARNEY IVANOVIC,
                           Appellants,

                                    v.

  BANK OF AMERICA, N.A., Successor by Merger to BAC Home Loans
     Servicing, LP, f/k/a Countrywide Home Loans Servicing, L.P.,
                               Appellee.

                              No. 4D18-3355

                          [November 7, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502011CA20211XXXMB.

  Fiona Lennon and Barney Ivanovic, Atlantis, pro se.

  Jonathan Jacobson and Zachary Ullman of Aldridge Pite, LLP, Delray
Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.